212 A.2d 532 (1965)
Dan E. VANCE, Appellant,
v.
Essie M. VANCE, Appellee.
No. 3711.
District of Columbia Court of Appeals.
Submitted June 21, 1965.
Decided August 2, 1965.
Joseph D. Di Leo, Washington, D. C., for appellant.
Edward C. O'Connell, Washington, D. C., for appellee.
Before QUINN and MYERS, Associate Judges, and CAYTON (Chief Judge, Retired).
CAYTON, Judge.
An action for separate maintenance was filed pursuant to D.C.Code 1961, § 16-415, by appellee wife, resulting in an order awarding her $35 per week as maintenance for herself and a $350 counsel fee. Her husband has appealed.
Appellant's primary claim here is that the award was excessive. In support of his argument, he points to certain uncontradicted statements, reflected in the record, that his current net income approximates only $50 per week.
His argument has an element of persuasiveness; but, as we recently said in Smith v. Smith, D.C.App., 210 A.2d 831 (1965), it "would be more effective if it were substantiated by adequate records." As we pointed out in that decision, "[t]he trial court was not bound to accept the husband's testimony at face value, and in the absence of supporting data may have concluded that his testimony was slanted in his favor." We conclude that appellant has not shown an abuse of discretion such as would warrant disturbing the finding below. We note also that appellant may in the future apply to the trial court, on a proper showing, for a modification of its order.
Affirmed.